Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches the fabrication of a semiconductor with a  dielectric layer, interconnect trenches that have sidewall areas, (Gluschenkov et al., 9,412,568; Hsu et al., 9,230,912; Haung et al. 2012/0061840), it fails to teach either collectively or alone, wherein filling the via opening with a second conductive metal material; removing the hardmask leaving a via structure in alignment with the interconnect trench; and forming a refractory metal layer on sidewalls of the via structure.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-5, 8-15, 18-19 and 22-26 are allowed.
Claim #1 
Filling the via opening with a second conductive metal material; removing the hardmask leaving a via structure in alignment with the interconnect trench; and forming a refractory metal layer on sidewalls of the via structure.

Claim #14 and 19
A via structure disposed on and in alignment with the at least one interconnect trench, wherein the via structure comprises a second conductive metal material disposed on the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
02/21/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816